        Case 6:05-cr-60053-MC     Document 317    Filed 06/05/19   Page 1 of 2




Michelle A. Ryan, OSB No. 973882
Law Office of Michelle A Ryan, LLC
3439 SE Hawthorne Blvd., # 225
Portland, OR 97214
Telephone: (503) 284-3292
Fax (503) (503) 234-6207
mryan97388@yahoo.com

Attorney for Jacob Laskey




                       UNITED STATES DISTRICT COURT

                              DISTRICT OF OREGON

                                 EUGENE DIVISION

 UNITED STATES OF AMERICA,

                            Plaintiff,            Case No. CR 6:05-cr-60053-1-MC

       v.
                                                DECLARATION OF COUNSEL IN
 JACOB ALBERT LASKEY,                              SUPPORT OF DEFENDANT=S
                                               MOTION FOR ORDER ALLOWING
                            Defendant.           DEFENDANT’ TO VIW HIS U.S.
                                                           PROBATION FILE

      I, Michelle A. Ryan, duly declare, under penalty of perjury, that the following

is true and correct:

   1. I represent Mr. Laskey on his violation of supervised release proceedings.

   2. I have attempted to view or obtain a copy of Mr. Laskey’s

      supervision/probation file through U.S. Probation and Pretrial Services and



DECLARATION IN SUPPORT OF MOTION TO VIEW FILE                            Page 1 of 2
      Case 6:05-cr-60053-MC      Document 317    Filed 06/05/19   Page 2 of 2




     the prosecutor’s office to no avail.

  3. Senior U.S. Probation Officer Jaret Ogasawara reported that: “Office policy is

     Probation does not release/disclose its records.”

  4. In order to prepare for Mr. Laskey’s upcoming supervised release violation

     hearing, I need to review the evidence against him and any exculpatory

     evidence as well. This exculpatory evidence includes, but is not limited to his

     chronologies, monthly reports, reviews, and probation officer notes.

  5. Based on my conversations with my client, I believe there is relevant

     information contained in his U.S. Probation file.

  6. Opposing counsel’s position on this motion is unknown. Counsel contacted

     opposing counsel by email on Monday and has not received a response.

     Respectfully submitted this     5th day of June, 2019.



                                             /s/ Michelle Ryan
                                             Michelle A. Ryan, OSB 973882
                                             Attorney for Mr. Laskey




DECLARATION IN SUPPORT OF MOTION TO VIEW FILE                           Page 2 of 2
